Citation Nr: 0602519	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  02-15 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for severe bilateral 
hydronephrosis, more marked on the right, with chronic 
infection, renal insufficiency due to obstruction at ureter, 
pelvic junction, bilateral, with post-operative scars (renal 
disability), currently evaluated as 60 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from January to May 1943.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In May 2004, the Board remanded the 
appeal for further development.

On May 20, 2004, the Board granted the veteran's motion to 
advance the appeal on the docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).  

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's renal disability is manifested by less than 
persistent edema and albuminuria with BUN 40 to 80mg%; 
creatinine 4 to 8mg%; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.


CONCLUSION OF LAW

The criteria for an increased disability rating for renal 
disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.115a, 4.115b, Diagnostic Code 7500 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claim.  In a 
March 2001 letter, issued prior to the initial AOJ decision, 
VA informed the veteran and his representative of the 
information and evidence necessary to substantiate a claim 
for an increased rating.  The letter also informed the 
veteran of his and VA's respective duties for obtaining 
evidence.  Lastly, the letter asked him to send any private 
treatment records in his possession, and to send information 
describing any additional relevant evidence or the evidence 
itself.  Thus, as a practical matter, the Board finds that 
the veteran has been asked to submit any evidence in his 
possession that pertains to his claim.  

In addition, VA provided the veteran with a copy of the 
appealed August 2001 rating decision, July 2002 statement of 
the case, May 2004 Board decision and remand, and August 2005 
supplemental statement of the case.  These documents provided 
notice of the law and governing regulations, and the reasons 
for the determinations made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the information and evidence previously provided to VA or 
obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical records, post-service VA and private medical 
records, VA examination reports, and statements made by the 
veteran in support of his claim.  

The Board notes that in the May 2004 remand the Board 
requested, in part, that the RO attempt to obtain private 
medical records from Drs. Gerson and Starkman.  Accordingly, 
in a July 2004 letter, the RO asked the veteran to complete 
authorization forms for any private medical records 
pertaining to his renal disability, to specifically include 
records from Drs. Gerson and Starkman.  The Board observes, 
however, that he has not submitted any completed 
authorization forms to allow VA to request records from them.  
In this regard, the Board observes that VA's duty to assist 
is not a one-way street; the veteran also has an obligation 
to assist in the adjudication of his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board 
observes that all available and relevant private medical 
records have been obtained and associated with the claims 
file.  

The Board acknowledges that the July 2004 letter did not list 
the issue of entitlement to an increased rating for a renal 
disability.  However, the Board notes that the letter stated 
that the Appeals Management Center would be developing 
additional evidence concerning his appeal that was recently 
remanded by the Board.  In this regard, the Board points out 
that the increased rating claim was among the remanded 
issues.  Moreover, the Board reiterates that the letter 
specifically referred to the veteran's renal disability and 
to records from Drs. Gerson and Starkman.  Thus, the Board 
finds that, together with the May 2004 remand, the July 2004 
letter adequately informed the veteran of the need for the 
above private medical records.  

The Board also notes that the remand referred to outstanding 
private medical records from Dr. Waldbaum.  Although the RO 
did not specifically ask the veteran to complete an 
authorization form to obtain records from this doctor, the 
Board notes that the veteran was informed in the July 2004 
letter, as well as in the initial March 2001 VCAA-compliant 
letter, of the need for any relevant private medical records.  
As noted above, the veteran has not submitted any completed 
authorization forms.  Furthermore, the record reflects that 
Dr. Waldbaum is treating the veteran for his prostate, thus 
arguably rendering treatment reports irrelevant to the 
appeal.  Given the above, the Board again observes that all 
available and relevant private medical records have been 
obtained and associated with the claims file.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.   See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  

The veteran's renal disability is currently evaluated as 60 
percent disabling under Diagnostic Code 7500, 38 C.F.R. 
§ 4.115b (2005).  

Under Diagnostic Code 7500, the removal of one kidney is 
given a minimum evaluation of 30 percent or rated as renal 
dysfunction if there is nephritis, infection, or pathology of 
the other.

The following evaluations are assignable for renal 
dysfunction:

100 percent: Requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80mg%; 
or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular;

80 percent: Persistent edema and albuminuria with BUN 40 
to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor 
health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion; and 

60 percent: Constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under diagnostic code 7101.

38 C.F.R. § 4.115a (2005).  

40 percent is warranted for hypertension when diastolic 
pressure is predominantly 120 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2005).  

After review, the Board finds that the preponderance of the 
evidence is against a finding for an increased rating for the 
veteran's renal disability.  In support of this finding, the 
Board notes recent VA treatment records and a May 2005 VA 
genitourinary examination report.  See Francisco, supra.  

VA treatment notes from 2004 reflect complaints of 
hypertension, hyperlipidemia, depression, and anxiety.  The 
veteran's weight ranged between 170 and 175 pounds.  
Diastolic pressure readings were less than 100 and systolic 
pressure readings were less than 160.  Examinations found no 
edema.  Of particular note, an August 2004 addendum reflects 
that laboratory tests were significant only for elevated 
potassium and PSA (prostate specific antigen).  Additionally, 
a September 2004 note reflects that the veteran has lost five 
pounds since his wife has been in the hospital, and that he 
is fatigued and feels as if he has the flu.  

As for 2005 VA treatment notes, a March 2005 note reflects 
complaints of hypertension and hyperlipidemia but no weight 
loss or fatigue.  Weight was 155 pounds, and blood pressure 
was 138/80.  The examiner noted that the veteran looks right 
for his age, with a medium build.  There was no edema.  

The May 2005 VA genitourinary examination report reflects 
complaints of lethargy and some frequency, going to the 
bathroom at nighttime twice, and that he has a urinary tract 
infection once per year.  The veteran denied weakness, 
anorexia, weight loss or gain, impotence, kidney stones, 
acute nephritis or hospitalizations for urinary tract 
disease, and malignancy.  The examiner noted that the veteran 
does not need to be catheterized, dilated, or have drainage 
procedures, and that the veteran is not on dialysis.  The 
veteran reported taking medications for his prostate, 
heartburn, cholesterol, and depression.  

Physical examination found the veteran to be an elderly man 
of medium build with no signs of edema.  Blood pressure was a 
constant 120/80 over three readings.  Diagnostic tests showed 
creatine at 1.0 and BUN at 11.  Urinalysis was normal.  The 
diagnosis was that at this time the veteran has normal renal 
function with a creatine of 1.0 and BUN of 11.  The examiner 
stated that the veteran's renal disability does not affect 
his activities of daily living.  

The above evidence fails to show that the veteran's renal 
disability is manifested by persistent edema and albuminuria 
with BUN 40 to 80mg%; creatinine 4 to 8mg%; or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion (criteria for an 80 
percent rating).  The Board notes the two complaints of 
lethargy and fatigue; however, the Board observes that the 
veteran is not in generalized poor health.  In this regard, 
the Board points to the March 2005 treatment note reflecting 
the examiner's observation that the veteran looks right for 
his age, with a medium build.  Further, the May 2005 
examination report reflects that the veteran has normal renal 
function and that his renal disability does not affect his 
activities of daily living.  

Moreover, the veteran arguably does not meet the criteria for 
his current 60 percent disability rating.  In this regard, 
the Board observes that the veteran's disability is not 
manifested by constant albuminuria with some edema, definite 
decrease in kidney function, or hypertension at least 40 
percent disabling (diastolic pressure of predominantly 120 or 
more).  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's disability.  After review, the 
Board observes that no other diagnostic code provides for a 
higher rating.  

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 60 
percent for the veteran's disability.


ORDER

An increased rating for severe bilateral hydronephrosis, more 
marked on the right, with chronic infection, renal 
insufficiency due to obstruction at ureter, pelvic junction, 
bilateral, with post-operative scars (renal disability), is 
denied.


REMAND

In May 2004, the Board remanded, in part, for the RO to 
obtain a medical opinion as to whether the veteran's service-
connected disabilities either alone or in the aggregate 
render him unable to secure or follow a substantially gainful 
occupation.  After review, the Board observes that the above 
action has not been fully satisfied.

Although the record contains a medical opinion with respect 
to the veteran's dysthymia, there are no opinions regarding 
his renal disability and newly service-connected hypertension 
and scars.  Furthermore, there is no opinion as to whether 
his service-connected disabilities in the aggregate render 
him unable to secure or follow a substantially gainful 
occupation.  

Given the above, the Board finds that the RO should obtain a 
medical opinion as to whether the veteran's service-connected 
disabilities in the aggregate render him unable to secure or 
follow a substantially gainful occupation, as well as the 
impact of his renal disability, hypertension, and scars 
individually.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran's claims file, to include 
a copy of this Remand, is to be referred 
to the examiner who conducted the May 
2005 VA genitourinary, hypertension, and 
scars examinations.  Based on a review of 
the record, to include the May 2005 VA 
mental disorders examination report, the 
examiner should state whether the 
veteran's service-connected disabilities 
either alone or in the aggregate render 
him unable to secure or follow a 
substantially gainful occupation.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

If the examiner who conducted the May 
2005 VA examinations is unavailable, 
another physician with appropriate 
expertise may furnish the necessary 
review and opinion.

2.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
a total disability rating based on 
individual unemployability due to 
service-connected disabilities (TDIU).  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


